Opinion issued March 28, 2013




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-12-01068-CV
                            ———————————
                       ADRIENNE A. HENNY, Appellant
                                         V.
                 JPMORGAN CHASE BANK, N.A., Appellee



                   On Appeal from the 152nd District Court
                            Harris County, Texas
                     Trial Court Cause No. 2008-40075B


                          MEMORANDUM OPINION

      Appellant has filed an unopposed motion to dismiss the appeal, indicating

that the parties have settled the underlying dispute. See TEX. R. APP. P. 10.3(a)(2),

42.1(a)(1). Appellant further requests that we dismiss the appeal with prejudice and
order that each party bear its own costs of appeal.   See TEX. R. APP. P. 42.1(d). No

opinion has issued. See TEX. R. APP. P. 42.1(c).

      Accordingly, we grant the motion and dismiss the appeal with prejudice,

with costs taxed against the party who incurred the same. See TEX. R. APP. P.

42.1(a)(1), (d). We dismiss all other pending motions as moot.

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Brown.




                                           2